DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on May 30, 2022 and is acknowledged and the amendment of the specification and drawing are entered. The supplemental amendment filed on 06/01/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. US. 15/315212, filed on 11/30/2016.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stutius Wolfgang (40,256) on May 31, 2022.
The application has been amended (referring to the claims in the supplemental amendment filed on 06/01/2022) as follows: 
Claim 1 line 19, following on, delete “a”; Replace with –the--.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Pilao US. Patent (4,157,669), disclose a set for the mechanical processing of suspended fibrous material in a refiner, having a die plate having openings which defines a process-proximal side and a process-distal side; blade-shaped processing elements and strip-shaped transverse stiffening elements.
however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
“…blade-shaped processing elements arranged on the process-proximal side, each processing element having a first longitudinal side facing the fibrous material and a plurality of foot regions arranged in spaced-apart relationship in a longitudinal direction on a second longitudinal side of the processing element facing away from the first longitudinal side, with the foot regions inserted from the process-proximal side through corresponding openings of the die plate so as to jut out on the process-distal side; and
strip-shaped transverse stiffening elements arranged on the process-distal side orthogonal to the longitudinal direction and protruding from the process- distal side of the die plate, with the strip-shaped transverse stiffening elements traversing the foot regions of the blade-shaped processing elements and forming with the foot regions of the blade-shaped processing elements an interlocking arrangement which stabilizes the foot regions of the blade-shaped processing elements on a process-distal side.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 31, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753